Cooley, J.
The question presented on the merits in this case' is, whether a married woman can be personally liable in this state on a promissory note which she has signed as surety for her husband, and where the "sole consideration was the pre-existing debt of the husband.
Our statute has deprived the husband of those rights in the-property of the wife which the common law conferred upon him, and has declared that her real and personal estate which she has at the tiihe of her marriage, or which she may thereafter acquire, shall be and remain hers, and may be contracted, sold, transferred, mortgaged, conveyed, devised, and bequeathed by her in the same manner and with the like effect as if she were unmarried. — Comp. L., p. 966.
*259• We have construed this law liberally with a view to effectuate its general purpose; and it belongs to a class of remedial statutes which we think should have such construction. We have sustained contracts made by married women for the purchase of property on credit; though, perhaps, they might not come strictly within the terms of' the statute. — Tillman v. Bhaclcleton, 15 Mich., .447. We have held, also, that husband and wife may make conveyances of lands directly to each other. — Burdeno' v. Amper se, 14 Mich., 97. Such contracts and conveyances may pre-' sumptively be beneficial to the wife, and they relate to the sole interests which the statute designs to protect, and in respect to which it was meant that all her common-law disabilities should be wholly removed. Wé have also held that a married woman may mortgage her lands for the debt of her husband.— Watson v. Thurber, 11 Mich., 457. A conveyance by mortgage comes clearly within the power given her by the statute, and she must judge for herself whether it is for her interest to give it or not.
But the statute neither in terms authorizes a married woman to make herself liable personally for the debt of another, nor where no consideration moves to her can it be presumptively for her benefit. It was no part of the design of the statute to relieve her. of common-law disabilities for any such purpose. These disabilities are removed only so far as they operated unjustly and oppressively; beyond that, they are suffered to remain. Having been removed with the beneficent design to protect the wife in the enjoyment and disposal of her property for the.benefit of herself and her family, the statute cannot be extended by construction to eases not embraced by its language, nor within this design.
What we have said here has no reference to the power of a married woman to charge her separate estate in equity. *260The estate which a married woman may hold generally and control under the statute is not separate estate, technically so called, in equity; and it is subjected to the wife’s obligations through common-law rules, as modified and made applicable by statute, and not by the aid of the court of chancery. But the present suit has no reference to the ownership by the wife of any estate whatever; nor are' we informed by the record that she possesses any. The suit is brought to obtain a personal judgment against her on a demand created without any reference to her ownership of property, either present or prospective, except so far as the parties may be supposed to have contemplated her pecuniary ability to respond should judgment be obtained upon it. We cannot find in the statute any authority conferred upon her to create such a demand, and we think the court erred in holding her liable.
The judgment must be reversed, with costs, and a new trial 'ordered. In the circuit court the plaintiff, of course, will be allowed to amend so as to proceed against the husband alone if he sees fit.
The other Justices concurred.